Citation Nr: 0201567	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-19 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include residuals of a resulting fractured right 
zygomatic arch.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Buffalo, New York RO, which denied service connection for 
residuals of a head injury and for residuals of a zygomatic 
arch fracture.  However, it is clear to the Board that the 
veteran is claiming service connection for various 
disabilities arising from one specific event during service-
a head injury that resulted in a fractured right zygomatic 
arch.  Hence, consistent with the RO's characterization of 
the appeal in the May 2001 Supplemental Statement of the 
Case, and the representative's characterization of the appeal 
in the December 2001 VA Form 646, Statement of Accredited 
Representation in Appealed Case, the Board has characterized 
the appeal as involving the single issue set forth on the 
title page of this decision.


FINDINGS OF FACT

1.  All appropriate notification and development action has 
been accomplished, to the extent possible. 

2.  The competent evidence of record does not establish that 
the veteran has any residuals of an in-service head injury, 
to include with respect to the fractured right zygomatic arch 
noted in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals 
of a head injury, to include residuals of a resulting 
fractured right zygomatic arch, are not met.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran was involved in 
an all terrain vehicle (ATV) accident in April 1988.  He was 
seen the day after the accident with complaints of a neckache 
and a slight headache.  He reported that he had lost 
consciousness for an undetermined amount of time following 
the accident.  He denied dizziness, visual changes, or 
nausea.  Examination revealed tenderness over the nose and 
right zygomatic arch.  X-rays revealed a depressed fracture 
of the right zygomatic arch.  That same month, the veteran 
underwent a reduction of the right zygomatic arch.  
Hospitalization records note that he was stable upon 
discharge in April 1988.  In May 1988, the veteran was seen 
for a follow-up examination.  The examiner noted that the 
veteran was "stable."  In April 1989, the veteran was seen 
with complaints of nosebleeds and headaches.  He reported a 
history of bloody nose for fifteen years and denied any 
recent trauma.  Diagnoses included allergic rhinitis and 
repeated epistaxis.  Also in April 1989, the veteran declined 
a separation examination.

Treatment records from Jones Memorial Healthcare Center dated 
in February 1996 note that the veteran presented at the 
hospital for a crisis evaluation.  The veteran left against 
medical advice and without evaluation, however, because of 
his child care responsibilities.

In December 1996, the veteran submitted a claim for service 
connection for residuals of a head injury.

A February 1997 VA general medical examination report notes 
medical history, as reported by the veteran, of 
reconstructive surgery to the left cheek following a bicycle 
accident at age five and reconstructive surgery to the right 
zygomatic arch following an ATV accident during service.  In 
addition, the veteran reported that he had been under the 
care of a psychiatrist for impulse disorder for two years.  
The veteran stated that he currently felt fine physically, 
but had an uncontrollable temper.  He also complained of 
frequent headaches.  Upon examination, the veteran was alert 
and oriented.  His short-term memory was intact.  Examination 
revealed no scars over the right zygomatic arch.  No 
tenderness was noted over the right zygomatic arch.  There 
was full range of motion in the jaw.  The veteran wore 
corrective lenses, but the pupils were equal and reactive, 
the extraocular muscles were intact and the field of vision 
was normal.  No sensory deficits were noted.  The examiner 
opined, "[the veteran] has a history of migraines which may 
be secondary to his injury as a child and may have been 
exacerbated by his reported injury with resultant zygomatic 
fracture."  However, among the examiner's ultimate diagnoses 
included a history of right zygomatic fracture without 
residual.

A February 1997 VA neurological examination report notes 
medical history, as reported by the veteran, of memory loss 
and headaches.  The veteran stated that he was under 
psychiatric care and had been on Depakote for mood disorder 
and headaches.  He denied nausea, vomiting, visual or 
auditory disturbances, vertigo, or tinnitus.  Upon 
examination, the veteran was alert, oriented and cooperative.  
The head was atraumatic.  The examiner stated that 
neurological examination was intact; there was no apparent 
neurologic disability.  The examiner opined that the 
veteran's headaches were "most likely tension headache[s] 
and underlying mood disorder."

A statement received from Chautauqua County Department of 
Mental Health in February 1999 notes that the veteran was 
being seen for bipolar disorder.  It was noted that the 
veteran received mental health therapy and took Depakote for 
mood swings, irritability, anger and depression.  No clinical 
records were submitted.

The veteran was scheduled for VA orthopedic and neurologic 
examinations in March 2001.  However, he failed to report to 
the examinations.  Later that month, the veteran's 
representative advised the RO of the veteran's new address 
and requested that the VA examinations be rescheduled.  The 
examinations were rescheduled for April 2001 and notice was 
sent to the veteran at his new address; however, he again 
failed to report to the VA examinations.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO for 
explicit consideration of the VCAA, as the requirements of 
such authority have, essentially, been satisfied.  In this 
regard, the Board notes that as evidenced by the March 1998 
statement of the case, and the October 2000 and June 2001 
supplemental statements of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claim and the reasons for the 
denial of his claim.  Hence, they have been provided notice 
of the information and evidence necessary to substantiate the 
claim, and have been afforded ample opportunity to submit 
such information and evidence.  Additionally, the RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim.  
The veteran has undergone VA examination in connection with 
the claim, and the veteran failed to report to subsequently 
scheduled examinations.  Furthermore, it appears that all 
existing pertinent evidence identified by the veteran as 
relative to his claim has been obtained and associated with 
the claims file, and there is no indication that there is 
additional, existing evidence outstanding that is necessary 
for a fair adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case at hand, the veteran's service medical records 
note that, following a head injury, the veteran was treated 
for a fractured right zygomatic arch in April 1988.  He 
underwent surgical repair of the fracture, but subsequent 
follow-up examinations revealed no pertinent clinical 
findings or diagnoses of any residuals related to the ATV 
accident.

Following discharge in 1989, there is no record of any 
assertion as to the existence of residuals of the in-service 
head injury until 1996, when he submitted his claim for 
service connection.  Recent examination reports and treatment 
records reflect the veteran's reported complaints of 
headaches and treatment for psychiatric problems only since 
about 1995.  Moreover, neurological examination revealed no 
disability, and examination of the right zygomatic arch 
revealed no disability.

Significantly, the record includes no medical evidence 
establishing a nexus between any currently diagnosed 
disability to the veteran's in-service head injury or the 
resulting fractured right zygomatic arch diagnosed in 
service.  While the February 1997 VA general medical examiner 
allowed for the possibility that the veteran's reported 
migraines originated during his childhood and might have been 
exacerbated by his inservice head injury, the examiner 
ultimately concluded that the veteran had no residuals of the 
fractured right zygomatic arch.  As the examiner ultimately 
rendered an opinion that militated against the veteran's 
claim, the Board cannot construe any notation or statement 
made by the examiner in reaching that conclusion as a 
sufficient basis for a grant of service connection.  

The Board also points out that, in an effort to assist the 
veteran by obtaining further medical evidence to resolve the 
issue on appeal, the RO arranged additional medical 
examinations of the veteran in March and in April 2001; the 
veteran failed to report for both examinations.  He also has 
not submitted any medical evidence that is supportive of his 
claims.  The Board emphasizes, however, that the duty to 
assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Inasmuch as the 
medical evidence currently of record provides no reasonable 
basis for a grant of service connection for residuals of the 
veteran's in-service head injury, and the veteran has not 
provided supportive evidence or cooperated with VA efforts to 
further develop the record, the Board is unable to grant the 
benefits sought.  

As a final point, the Board acknowledges that the veteran's 
claim for service connection clearly is based on his belief 
that he currently suffers from residuals of an in-service 
head injury.  While the Board does not doubt the sincerity of 
that belief, the Board emphasizes that, as a layperson, he is 
not competent to render an opinion on a medical matter, such 
as a diagnosis or opinion as to etiology of a disability.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As the veteran's assertions as to the 
existence of a nexus between a current disability and his in-
service head injury or resulting fracture of the zygomatic 
arch have no probative value, competent medical evidence is 
needed to support the claim.  Id.  As indicated above, 
however, such evidence clearly is lacking in this case.

Under these circumstances, the Board must conclude that the 
claim for service connection for the residuals of an in-
service head injury, to include residuals of a resulting 
fractured right zygomatic arch, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for residuals of a head injury, to include 
residuals of a resulting fractured right zygomatic arch, is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

